DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction/Election
Applicant’s election without traverse of Group I, claims 1, 5, and 6, is acknowledged. Claims 2, 3, 4, and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to (a) nonelected group(s), there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, and 6 are rejected under 35 U.S.C. 102 as being anticipated by WO 2017/180116 to Evers.
Regarding claims 1 and 5 Evers discloses a machining head (50) with a nozzle (58) that supplies a columnar build material (76) (Fig. 3) to a machining region (74) on a target surface (60) with a beam nozzle (56) and laser beam that melts the build material [0011], the beam nozzle (56) and nozzle (58) non-coaxial (Fig. 1), the head is central with the beam/beam nozzle having a central axis (Figs. 1 and 2) and the machining path is divided into a plurality of paths (Fig. 6, 610, 615, [0040]) and the machining head moves along the build material axis paths (Figs. 7A-7C, [0040-0041]) with the paths perpendicular to the beam (Fig. 3). MPEP 2114.
Regarding claim 6 Evers further discloses a wire build material (76, [0035-0036]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761